Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koga et al. (US 2010/0060061 A1).
Koga discloses a gear device, comprising: a housing (6) that accommodates gears; a cover (65) that covers an opening of the housing; and a positioning portion (611) that positions the cover relative to the housing; wherein the cover includes a first bearing (68) that receives a first shaft (574) of one of the gears and a second bearing (67) that receives a second shaft (513) of another one of the gears, the positioning portion guides the cover to a predetermined position (see Figs. 2-3) on the housing and includes a projection (611) that projects from one of the housing or the cover parallel to the first shaft or the second shaft and a fitting hole (see Fig. 3, hole in the middle of element 651) that is formed in the other one of the housing or the cover to receive the projection, and the projection has a length  that is set so that when coupling the cover to the housing, in a state in which the first shaft is inserted through the first bearing, the projection enters the fitting hole before a distal end (513) of the second shaft enters the second bearing (as can be seen from Figs. 2-3, in a state where 611 is located in 651, “a distal end” (513) of the second shaft isn’t located in the second bearing, it is noted that the claims do not require the second bearing to support the second shaft at the claimed distal end), and wherein the projection has a distal end (see Fig 4, top side of 611 is tapered to allow 651 to slide over the top and catch on the bottom surface) that includes a tapered portion.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658